Citation Nr: 0811544	
Decision Date: 04/08/08    Archive Date: 04/23/08	

DOCKET NO.  06-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from September 1962 
to September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  A chronic headache disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  A bilateral hearing loss is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral hearing loss was not incurred in or 
aggravated by active military service, nor may a 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those offered during the course of an RO hearing in 
August 2006; service medical records; and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for a 
chronic headache disorder, as well as for bilateral hearing 
loss.  In pertinent part, it is contended that the veteran's 
headache disorder and hearing loss are the result of a viral 
infection and resulting fever for which the veteran received 
treatment during his period of active military service.  In 
the alternative, it is contended that the veteran's current 
hearing loss is the result of inservice acoustic trauma.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  3.385 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

In the case at hand, service medical records fail to 
demonstrate the presence of a chronic headache disorder or 
chronic hearing loss.  While at the time of admission to a 
period of inservice hospitalization in November 1962, the 
veteran gave a history of sore throat, chills, fever, and 
"headache," this "headache" was, apparently, acute and 
transitory in nature, and resolved without residual 
disability.  Significantly, over the course of the veteran's 
inservice hospitalization in November and December 1962, no 
further mention was made of any problem with headaches.  
Moreover, while at the time of discharge from the hospital, 
the veteran received a diagnosis of acute viral infection 
manifested by pharyngitis, fever, splenomegaly, and abnormal 
liver chemistries, that "infection" was further described as 
"treated," and "cured."  

The Board concedes that, over the course of the veteran's 
active service, his hearing underwent what might best be 
described as certain "minor fluctuations."  However, as of 
the time of a service separation examination in September 
1965, the veteran's hearing was entirely within normal 
limits.  That examination was similarly negative for any 
evidence of a chronic headache disorder, and no pertinent 
diagnoses were noted.

The earliest clinical indication of the presence of either a 
chronic headache disorder or chronic hearing loss is revealed 
by private medical records dated in 2005, almost 40 years 
following the veteran's discharge from service, at which time 
he received diagnoses of sensorineural hearing loss and 
"muscular-type" tension headaches.

The Board acknowledges that, on various occasions during the 
period extending from February 2005 to June 2007, the 
veteran's private physicians have offered their opinion that 
the veteran's hearing loss and headache disorder could 
"possibly" or even "probably" be the result of his inservice 
viral infection with accompanying fever and/or medication 
therefor, or, in the case of hearing loss, inservice acoustic 
trauma.  However, the vast majority of those opinions were 
offered without access to the veteran's service medical 
records.  On those two occasions when one of the veteran's 
private physicians appears to have had access to the 
veteran's service medical records, that physician freely 
admitted that the evidence at his disposal did not include a 
hearing test around or about the date of the veteran's 
separation from service.  

Significantly, following a VA neurologic examination in 
October 2005 (which examination, it should be noted, included 
a full review of the veteran's claims folder), the examining 
physician offered his opinion that the veteran's symptoms 
"fit the pattern" of tension headaches, which were "less 
likely than not" related to his febrile illness in service.  
This was particularly the case given the fact that the 
veteran's inservice fever appeared to clinically correspond 
to infectious mononucleosis, from which the veteran 
completely recovered.

The Board observes that, following a subsequent VA neurologic 
examination in August 2007 (which examination also involved a 
full review of the veteran's claims folder), the examiner was 
similarly of the opinion that the veteran suffered from 
chronic tension headaches which were "less likely than not" 
the result of his acute febrile illness in service, or, for 
that matter, "military service in general."  According to the 
examiner, based on his review of the pertinent medical 
evidence, the veteran while in service suffered from an acute 
viral febrile illness for which one of the presenting 
symptoms was headaches, a "very common" symptom which was 
usually acute and transitory in nature.  This is to say that, 
once the illness resolved, so did the headaches.  According 
to the examiner, this conclusion was supported by medical 
evidence indicating that the veteran was "cured" upon 
discharge from his period of inservice hospitalization, and 
that the service medical records showed no other complaint of 
headaches, to include at service discharge.  Reportedly, the 
veteran sought no further treatment for his headaches until 
1996, leading to the conclusion that his current chronic 
tension headaches were of a "completely different etiology," 
and unrelated to military service.

As regards the veteran's hearing loss, the Board notes that, 
following a VA audiometric examination in October 2005 (which 
examination was preceded by a full review of the veteran's 
claims folder), the examiner was of the opinion that the 
veteran suffered from a mild to moderately severe 
sensorineural hearing loss in both ears which was "less 
likely than not" related to his active military service.  
This was particularly the case given the veteran's case 
history information, and normal enlistment and separation 
examinations.  Significantly, following a subsequent VA 
audiometric examination in September 2007, the veteran once 
again received a diagnosis of bilateral sensorineural hearing 
loss which, in the opinion of the examiner, was "not related 
to military service."  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current headache disorder 
or bilateral hearing loss with any incident or incidents of 
his period of active military service, including his 
inservice viral infection and/or acoustic trauma.  The VA 
opinions are of great probative value whereas the private 
medical opinions are of little or no probative value.  
Prejean v. West, 13 Vet. App. 444 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Accordingly, 
service connection for those disorders must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by March 2005 and April 2005 VCAA letters.  In 
those letters, VA informed the veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, such 
notice was issued in March 2006, and the claims were 
readjudicated in April and September 2007.  Any timing notice 
deficiency in this regard is harmless and nonprejudicial to 
the veteran.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private treatment records 
and examination reports.  The veteran also appeared at a 
hearing before an RO Decision Review Officer in August 2006.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequate 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for a chronic headache disorder is denied.

Service connection for bilateral hearing loss is denied.  


	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


